NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



DEANDRE M. GILMORE, DC #C11961,           )
                                          )
             Appellant,                   )
                                          )
v.                                        )
                                          )      Case No. 2D17-4658
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed August 23, 2019.

Appeal from the Circuit Court for
Hillsborough County; Samantha L. Ward,
Judge.

Howard L. Dimmig, II, Public Defender,
and Steven G. Mason, Special Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Jonathan S. Tannen,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.



LaROSE, MORRIS, and SLEET, JJ., Concur.